IvebwiN, J.
Two propositions are argued.under the assignment of errors on this appeal: (a) the finding to the effect that the appellant, the United States Bank & Trust Company, is not a holder for value in due course under the laws of Wisconsin is not supported by. the evidence; and (b) the law of New Mexico and not the law of Wisconsin governs the question as to whether the appellant is a holder for value in due course.
*201. The court below found:
“14. That the defendant the United States Banh & Trust Company holds $12,500 of said'bonds originally taken by it, ivith two notes of $5,000 indorsed to it by said Bridge to AAdiich said bonds were collateral, as collateral security for a pre-existing indebtedness of said Bridge to said bank resulting from overdrafts by him theretofore made thereon. That at the time the said bonds were so taken by said bank there was no other consideration therefor, and the same were not taken in pursuance to any agreement at the time of de-. livery by the maker thereof. And there ivas no extension, discharge, or extinguishment of said pre-existing debt at the time the said bonds were so taken. That said bank thereafter duly purchased said bonds on sale thereof as collateral to said debts evidenced by said notes as aforesaid.” .
This finding establishes that the appellant Avas not a holder for value in due course under the Wisconsin Negotiable Instrument Law. Sec. 1675 — 51, Stats. It is unnecessary to cite authorities to the proposition so well settled in this court that the finding of the trial court will not be disturbed unless against the clear preponderance of the evidence. Careful examination of the evidence convinces us that the findings of the court below are supported by the evidence, therefore cannot be disturbed.
2. It is also insisted that the court erred in excluding proof of the law of New Mexico relating to negotiable instruments. If the law of New Mexico does not govern the case, the ruling, right or wrong, Avas immaterial and non-pre judicial.
The general rule is that the law of the place AA'here the contract is made governs; but, like all other rules, it has its exceptions. A very exhaustive discussion of the subject will be found in International H. Co. v. McAdam, 142 Wis. 114, 124 N. W. 1042. In the instant case the bonds Avere Wisconsin contracts, payable in Wisconsin; the maker of them, the ColAAmbia County Electric Light & Power Company, is a Wiscoirsin corporation; and the appellant, the United *21States Bank & Trust Company, is enforcing its claim in a Wisconsin conxt. True, the contract between Bridge, wbo sold the bonds to appellant, and appellant may be considered as made outside of Wisconsin, and if the action here were between appellant and Bridge a different question would be presented. The issues involved in the case at bar are between the maker of the paper involved and the appellant, who purchased the paper and claims to be a holder for value in due course.
The laws of Wisconsin became a part of the contract of the maker in the instant case and determine whether the holder is a bona fide holder for value in due course or not. International H. Co. v. McAdam, supra; D. Canale & Co. v. Pauly & Pauly C. Co. 155 Wis. 541, 145 N. W. 372; Berger-Crittenden Co. v. C., M. & St. P. R. Co. 159 Wis. 256, 150 N. W. 496; Randolph, Comm. Taper (2d ed.) §§ 47, 50; Hume Webster & Co. v. Howe M. Co. 54 Conn. 394, 400, 8 Atl. 482; Lawrence v. Bassett, 5 Allen, 140; Wilson v. Lazier, 11 Gratt. 477, 482; Limerick Nat. Bank v. Howard, 71 N. H. 13, 51 Atl. 641; Houston v. Keith, 100 Miss. 83, 56 South. 336.
Counsel for appellant contend that there is a conflict of authority upon the subject, and that the weight of authority supports the rule that in cases similar to the one at bar the law of the place of indorsement governs.
While there seems to be some conflict in the authorities, wo are satisfied that the rule laid down for the instant case is supported by the weight of authority. It follows that the judgment must be affirmed.
By the Court. — The judgment is affirmed, with costs.